Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-3, 6-8, 19 and 20 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief request filed on Nov. 3rd, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated August 4, 2022 had been withdrawn in light of appellant's arguments in the pre-appeal brief request and the pre-appeal brief conference decision dated November 29, 2022. New grounds of rejections have been established as follows.
Claim Interpretation
3.	Claim 1 recites the term “ordinary temperature”, which is a relative term.  However, applicant has provided a specific definition of this term at page 4 (paragraph 0018]) of the specification, wherein it is stated that “The ordinary temperature herein refers to 35oC.”  As such, the claims will be interpreted as requiring that the carboxylic acid is liquid at 35oC.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-3, 6-8, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “an entire flux” in lines 5-6 and line 7 of claim 1 respectively renders claim 1 and all its dependent claims 2, 3, 6-8, 19 and 20 indefinite because it would not be clear to one of ordinary skill in the art whether it refers to the claimed flux or another unspecified generic flux, due to the term “an”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US Pub. 2015/0102090 A1).
With respect to claims 1-3, 6-8, 19 and 20, Arai et al. (‘090 A1) discloses a solder paste comprising a flux comprising by mass 3-30% of a dimer acid having an alkyl chain having for instance 7 carbon atoms which would meet the carboxylic acid as claimed, 20-50% of a solvent, 1-10% of an organic acid, a rosin base resin and a thixotropic agent (abstract and paragraphs [0050]-[0070]). 
Arai et al. (‘090 A1) does not specify the acid number of the dimer acid as claimed in claim 2. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Arai et al. (‘090 A1)’s carboxylic acids are identical or substantially identical in structure or composition as discussed above, therefore the same acid number would be expected from the claimed and Arai et al. (‘090 A1)’s carboxylic acids.
	The content ranges of the carboxylic acid, the solvent and the organic acid in the flux and the carbon number range of the alkyl chain disclosed by Arai et al. (‘090 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Arai et al. (‘090 A1) with an expectation of success because Arai et al. (‘090 A1) discloses the same utility over the entire disclosed ranges.

Response to Arguments
6.	The appellant’s arguments in the pre-appeal brief request filed on November 03, 2022, have been fully considered but they are moot in light of the new ground of rejection above. 

Conclusion
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/Weiping Zhu/
Primary Examiner, Art Unit 1733